DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s arguments, see page 8 lines 19-21, filed 12/06/2021, with respect to claim 8 have been fully considered and are persuasive.  The objection of 09/07/2021 has been withdrawn. 
Applicant’s arguments, see page 8 lines 22-25, filed 12/06/2021, with respect to claim 8 have been fully considered and are persuasive.  The rejection under 35 U.S.C. §112(b) of 09/07/2021 has been withdrawn. 
Applicant's remaining arguments filed 12/06/2021 have been fully considered but they are not persuasive.
Applicant argues that Kunimine does not teach using mask data to indicate a primitive size using first and second sets of mask data to indicate respective first and second primitive sizes that are different from one another (pg 10 paragraph 2). The Examiner respectfully disagrees. As discussed at page 5 lines 1-7 of the Non-Final Rejection dated 09/07/2021, Kunimine does not disclose wherein the first primitive size is different from the second primitive size. However, as noted at page 5 lines 11-24 of the Non-Final Rejection, Anderson teaches that the primitives can be of varied numbers in order to 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 9-11, and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine (US20100328389) in view of Anderson (US20020001002).

In reference to claims 1, 16, and 18:
Kunimine discloses a fluid ejection system (abstract) comprising:
an actuation controller to:
select a first set of mask data for enabling fluid actuators with respect to a first region, the first set of mask data indicating a first number of fluid actuators of an array of fluid actuators enabled for actuation for a respective actuation event of a first set of actuation events (paras 0039-0040; Figs. 6A-7B); and
select a second set of mask data for enabling fluid actuators with respect to a second region, the second set of mask, data indicating a second number of fluid actuators of the array of fluid actuators, enabled for actuation for a respective actuation event of a second set of actuation events (paras 0039-0040; Figs. 6A-7B).
Kunimine does not disclose wherein the first set of mask data provides the actuators are arranged in a first quantity of primitives and the first set of mask data provides a first primitive size for each primitive of the first quantity of primitives or wherein the second set of mask data provides the actuators are arranged in a second quantity of primitives and the second set of mask data provides a second primitive size for each primitive of the second quantity of primitives wherein the first primitive size is different from the second primitive size, and the first quantity of primitives has fewer primitives than the second quantity of primitives (claim 1), wherein a primitive of the first quantity of primitives of the first primitive size has more fluid actuators than a primitive of the second quantity of primitives of the second primitive size (claim 16), or wherein each primitive of the first quantity of primitives of the first primitive size has more fluid actuators than each primitive of the second quantity of primitives of the second primitive size (claim 18). However, this is obvious in view of Anderson. Anderson teaches a fluid ejection system (paras 0015-0019). Anderson further teaches grouping the nozzles into primitives 
While Anderson does not explicitly state wherein a primitive of the first quantity of primitives of the first primitive size has more fluid actuators than a primitive of the second quantity of primitives of the second primitive size (claim 16) or wherein each primitive of the first quantity of primitives of the first primitive size has more fluid actuators than each primitive of the second quantity of primitives of the second primitive size (claim 18), it would have been obvious to one of ordinary skill in the art at the time of the invention to choose from a finite number of identified, predictable solutions, i.e. making the primitives have the same or different numbers of fluid actuators, with a reasonable expectation of success. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (2007).  See MPEP 2143.

In reference to claim 2:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data and to select the second set of mask data based upon a first characteristic of fluid actuations with respect to the first region and a second characteristic of fluid actuations with respect to the second region (Figs. 6A-7B).

In reference to claim 5:
In addition to the discussion of claim 2, above, Kunimine further discloses wherein the first characteristic comprises a first fluid composition of fluid ejected on the first region and the second fluid characteristic comprises a second fluid composition of fluid ejected on the second region (Figs. 6A-7B).

In reference to claim 9:
In addition to the discussion of claim 1, above, Kunimine further discloses further comprising:
the array of fluid actuators (Fig. 3)
an actuation data register to store actuation data that indicates each fluid actuator of the array of fluid actuators to actuate for the set of actuation events (para 0043);
at least one mask register to store the first set of mask data (para 0045)
actuation logic coupled to the actuation data register, the at least one mask register, and the array of  fluid actuators, the actuation logic to electrically actuate a subset of the fluid actuators based at least in part on the actuation data register and the at least one mask register for a respective actuation event (paras 0039-0040; Figs. 6A-7B).

In reference to claim 10:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data by selecting a subset of the first set of mask data, the subset being repeated to form the first set of mask data (Figs. 6A-7B).

In reference to claim 11:
In addition to the discussion of claim 1, above, Kunimine further discloses wherein the actuation controller is to select the first set of mask data by selecting a mask register storing the first set of mask data (paras 0039-0040; Figs. 6A-7B).

Claims 3, 4, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine and Anderson as applied to claim 2, above, and further in view of Jorba Closa (WO2015022018).

In reference to claims 3, 4, and 6:
In addition to the discussion of claim 2, above, modified Kunimine does not teach wherein the first characteristic comprises a first fluid actuator actuation density of the first region and the second characteristic comprises a second fluid actuator actuation density of the second region (claim 3), wherein the actuation controller is to determine the first fluid actuator actuation density of the first region and the second fluid actuator actuation density of the second region based upon image data (claim 4), or wherein the actuation controller is to select the first set of mask data and to select the second set of mask data further based upon power characteristics of the fluid ejection system (claim 6). However, this is taught by Jorba Closa. Jorba Closa teaches a fluid ejection system (para 0011). Jorba Closa further teaches selecting mask settings having different density settings in order to control for printhead temperature alignment (paras 0034-0038)(Jorba Closa teaches that the amount of print fluid to be ejected, the firing frequency of the printhead, the printing mode, print fluid density, how long firing is sustained, and length of print swaths affect the temperature, para 0013, and each of these is interpreted by the Examiner as a “power characteristic” as each depends on power consumption). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the system of modified Kunimine with the mask selection of Jorba Closa in order to control for printhead temperature alignment.

In reference to claim 8:
In addition to the discussion of claim 1, above, modified Kunimine does not teach wherein the actuation controller is to select the first set of mask data and to select the second set of mask data based upon a first power profile of the first region and a second power profile of the second region, wherein the first power profile is different from the second power profile , the first power profile and the second  power profile indicating an amount of power to be consumed during ejection of a fluid in .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunimine and Anderson as applied to claim 2, above, and further in view of Ikagawa (US20140292846).
In addition to the discussion of claim 2, above, modified Kunimine does not teach wherein the actuation controller is to select the first set of mask data and the second set of mask data based on fluid ejection drop weight. However, a rationale to support a conclusion that a claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 538, 416, 82 USPQ2d 1385, 1395 (2007) (See MPEP 2143 and 2143.02). As applied to the instant application, Ikagawa teaches a fluid ejection system (para 0010). Ikagawa further teaches selecting the mask based on the weight of ink drops for each shot ejected from the nozzle (para 0058). It would have been obvious to a person having ordinary skill in the art to .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L SWANSON whose telephone number is (571)272-1724. The examiner can normally be reached M-Th 0800-1900 and every other Friday 0800-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on (571)272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANDREW L SWANSON/Examiner, Art Unit 1745                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742